Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 3/5/2021: 
Claims 1 and 4 -32 are pending in the current application. Claims 19-20 23, and 27-30 remain withdrawn without traverse. Claims 2-3 are canceled. Claims 1 and 4-5 are amended. Claims 31-32 are new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-18, 21-22, 24-46, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of primary particles comprise a nickel-containing lithium transition metal oxide doped with a first metal and having a layered crystal structure… wherein the nickel-containing lithium transition metal oxide comprises a first phase…”
As presently claimed it is unclear if the first phase is different, and thus a separate entity, from that of the layered crystal structure, as the first phase is recited as belonging to the “nickel-containing lithium transition metal oxide” without the “doped with a first metal” limitation. 

For the purpose of compact prosecution, the examiner will interpret claim 1 to read: 
(Currently Amended) A composite cathode active material, comprising:
a secondary particle comprising
a core comprising a plurality of primary particles and a grain boundary between adjacent primary particles and in an interior of the core; and
a shell on the core,
wherein the plurality of primary particles comprise a nickel-containing lithium transition metal oxide doped with a first metal and having a layered crystal structure that constitutes a first phase, and
wherein at least one grain boundary between the plurality of primary particles comprises a first composition comprising the first metal,
wherein the nickel-containing lithium transition metal oxide comprises a first phase,
wherein the first composition comprises a second phase that which is different from the first phase, and
wherein the second phase has a monoclinic crystal structure.
Claims 4-18, 21-22, 24-46, and 31-32 are rejected for depending on a rejected base claim. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 15-17, 21-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunji et al. (US 2017/0358799)
Regarding claim 1, Gunji teaches a composite cathode active material comprising:
a secondary particle comprising 
	a core comprising a plurality of primary particles (P52) and a grain boundary between adjacent primary particles and in an interior of the core (P64-65)
	a shell on the core (P58)
	wherein the plurality of primary particles comprise a nickel-containing lithium transition metal oxide doped with a first metal and having a layered crystal structure, or a lithium complex compound with nickel (P40. 73), and 
	wherein at least one grain boundary between the plurality of primary particles comprises a first composition comprising the first metal (P64. 159), 
the nickel-containing lithium transition metal comprises a first phase and the first composition comprises a second phase which is different from the first phase (P48. 159), 
wherein the second phase has a monoclinic crystalline structure, or Li2TiO3 (P48). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 4, Gunji teaches the monoclinic crystalline structure belongs to C2/c space group, or Li2TiO3 (P48). Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 6 and claim 7, Gunji teaches the first composition is represented by Li2TiO3 (P48. 159). 
claim 15, Gunji teaches the shell comprises a second composition comprising a second metal (P58. 61. 153.162). 
Regarding claim 16, Gunji teaches the second metal comprises Ti (P58) and/or Ni (P61. 162). 
Regarding claim 17, Gunji teaches the shell has a thickness of about 2 nm (P162). 
Regarding claim 21 and claim 22, Gunji teaches the nickel containing transition metal oxide is represented by Formula 1: 
Li1+aNibMncCo-dTieM-fO2+α where -0.1≤a≤0.2, 0.7<b≤0.9, 0≤c<0.3, 0≤d<0.3, 0<e≤0.25, 0≤f<0.3, b+c+d+e+f=1, and -0.2≤α≤0.2 wherein M is selected from Mg, Al, Zr, Mo and Nb (P40-41) thus reading on claimed Formula 3, and more specifically claimed Formula 4.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 25, Gunji teaches a cathode, or positive electrode comprising the composite cathode active material of claim 1 (P40). 
Regarding claim 26, Gunji teaches a lithium battery comprising the cathode of claim 25 (P40), an anode (P98-112). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gunji et al. (US 2017/0358799), as applied to at least claim 1. 
	Regarding claim 24, Gunji teaches the composite cathode active material of claim 1, the rejection of which is incorporated herein in its entirety. 
	Gunji is silent in teaching an area of pores in a cross-section of the composite cathode active material is about 1 % or less with respect to the total area of the cross-section; however, Gunji teaches the reducing the pores, or voids as favorable to increase the strength of the particles (P85). 
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to minimize the porosity, or area of pores in cross-section of the composite cathode active material with respect to the total area of the cross-section, and find a value of 1% or less in the composite cathode active material of Gunji, to increase the strength of the particles. 
Claims 1-2, 5, 9-13, 15-18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer et al. (US 2016/0013475) in view of Jarvis, Karalee A. "The Role of Composition in the Atomic Structure, Oxygen Loss, and Capacity of Layered Li–Mn–Ni oxide Cathodes." Journal of Material Chemistry A, vol. 2, Nov. 2013, pp. 1353-62. 
Regarding claim 1, Ofer teaches a composite cathode active material comprising:
	a secondary particle comprising 

	a shell on the core, or layer on the outer surface of the secondary particle to provide a coated secondary particle (P33)
	wherein the plurality of primary particle comprises a nickel-containing lithium transition metal oxide doped with a first metal (P35) and having a layered crystal structure comprising a first phase (P33-34) 
	wherein at least one grain boundary between the plurality of primary particles comprises a first composition comprising the first metal (P75). 
Ofer teaches the grain boundary particles may have any structure the same or different from the primary crystal (P40-41). 
Ofer is silent in teaching at least one grain boundary between the plurality of primary particles comprises the second phase that has a monoclinic structure; however, Jarvis, in a similar field of endeavor related to layered lithium oxide cathode materials, teaches the behavior of lithium oxide compounds (pg. 1353). 
	Jarvis teaches that regardless of the synthesis method nickel-containing lithium transition metal oxides doped with a first metal (manganese), falling within a certain range and formula reading on that of Ofer, will comprise a C2/m monoclinic crystal structure phase in the grain boundary (pg. 1355- 1361). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the plurality of primary particles containing a nickel-containing lithium transition metal oxide will comprise a second phase which is different from the first phase that has a monoclinic structure, in light of the teachings of Jarvis. 
claim 4, Ofer in view of Jarvis teaches the monoclinic crystalline structure belongs to a C2/m space group (pg. 1361). 
Regarding claim 5, Ofer in view of Jarvis teaches the first metal comprises Mn (pg. 1359-1361). 
Regarding claims 6-7, Ofer in view of Jarvis teaches the first composition comprises Li2MnO3 (pg. 1358-1361). 
Regarding claim 8, Ofer in view of Jarvis teaches the core comprises a first inner region and a second inner region, wherein the first inner region extends from a center of the core to halfway between the center of the core and a surface of the core, and the second inner region extends from halfway between the center of the core and the surface of the core to the surface to core (Fig. 1). 
Ofer is silent in teaching about 50% or greater of the grain boundaries in the first inner region comprise the first composition, and about 50% or greater of the grain boundaries in the second inner region comprise the first composition; however, Jarvis teaches that with charging and discharging the first composition, or C2/m structure will form (pg. 1360).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have 50% or greater of the grain boundaries in the first inner region comprise the first composition, and about 50% or greater of the grain boundaries in the second inner region comprise the first composition in Ofer, as taught by Jarvis. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
claim 9, Ofer teaches at least one grain boundary between the plurality of primary particles has a substantially rectilinear form (P40). 
	Regarding claim 10, Ofer teaches at least one grain boundary between adjacent primary particles among the plurality of primary particles, extends in a direction parallel to adjacent surfaces of the adjacent primary particles, and 
at least one grain boundary extends in a direction different from a tangential direction of an outer surface of the core of the secondary particle (P43). 
Regarding claim 11, Ofer teaches the core comprises a first grain boundary and a second grain boundary, and each of the first grain boundary and the second grain boundary are adjacent to a same primary particle, and
 wherein the first grain boundary and the second grain boundary intersect at an angle determined by a shape of the primary particle (P44). 
Regarding claim 12, Ofer teaches the core comprises a plurality of grain boundaries amongst the plurality of primary particles, wherein each grain boundary of the plurality of grain boundaries extends in a direction parallel to a surface of an adjacent primary particle, and
wherein each grain boundary of the plurality of grain boundaries extends in a different direction from each other (P70). 
Regarding claim 13, Ofer teaches an average grain boundary length is in a range of about 50 nanometers to about 1000 nanometers and an average grain boundary thickness is in a range of about 10 nanometers to about 160 nanometers, and 
wherein a length direction of the grain boundary is parallel to adjacent surfaces of adjacent primary particles, and thickness direction of the grain boundary is perpendicular to adjacent surfaces of adjacent primary particles (P45. 70). 
Inre Peterson, 31 5 F.3d ·1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Regarding claim 15 and claim 16, Ofer teaches the shell comprises a second composition comprising a second metal, wherein the second metal comprises Ti, Zr, Si, etc. (P59).
Regarding claim 18, Ofer teaches wherein an amount of the first metal in the secondary particle is about 1 mole percent or less with respect to total moles of the transition metal and the first metal in the nickel-containing lithium transition metal oxide (P55.74-77).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 21-22, Ofer teaches the nickel-containing lithium transition metal oxide can be represented by Formula 3: 
 LiaNi(1-x-y-z)CoxM3yMnzOb wherein M3 is Al, V, Ti, B, Zr or a combination thereof, 0.1≤a≤1.3, 0.01≤x≤0.5, 0<y≤0.1, 0.1≤z≤0.6, and 1.7≤b≤2.3 (P72-73) thus reading on claimed Formula 3 and claimed Formula 4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Regarding claim 25, Ofer teaches a cathode comprising the composite cathode active material of claim 1 (P60). 
claim 26, Ofer teaches a lithium battery comprising the cathode according to claim 25 (P60. 62), and anode, and an electrolyte, contained within the separator between the cathode and anode (P62-63).  
Claims 14 and 31-32 Ofer in view of Jarvis as applied to at least claim 1 and further in view of Chun et al. (KR 100752703 B1). 
Regarding claim 14, Ofer in view of Jarvis teaches a layer may be disposed on the outer surface of the particle to provide a coated secondary particle (P33). 
Ofer in view of Jarvis is silent in teaching the shell comprises the first composition comprising the first metal; however, Chun in a similar field of endeavor related to lithium composite oxides containing nickel for a cathode, teaches a first coating layer, or outer bulk coating, and a second coating, or outer shell, sequentially stacked on the core (P32). 
Chun teaches decreasing the composition of the composition of the core and grain boundary, while including this composition at the outer bulk boundary to improve capacity and thermal stability (P73-75). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the shell comprising the first composition comprising the first metal in the compound of Ofer, to improve thermal stability as taught by Chun. 
Regarding claim 31, Ofer in view of Jarvis teaches a layer may be disposed on the outer surface of the particle to provide a coated secondary particle (P33). 
Ofer in view of Jarvis is silent in teaching the shell comprises a first coating layer and a second coating layer which are sequentially stacked on the core, wherein the first coating layer comprises the first composition and the second coating layer comprises a second composition; 
Chun teaches that the first coating layer, or outer bulk coating contains the same transition metal composition as the core and that of the grain boundary, or boundary face Ni4+ (P39-40) and that the second coating layer comprises a second composition (P56-59). Chun teaches a shell of this composition prevents high temperature swelling and improved lifetime (P26. 129). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the shell of Chun, comprising a first coating layer and a second coating layer which are sequentially stacked on the core, wherein the first coating layer comprises the first composition and the second coating layer comprises a second composition, on the composite cathode active material of Ofer in view of Jarvis, to decrease swelling and improve the lifetime of the material. 
Regarding claim 32, modified Ofer in view of Chun teaches the second composition comprises a second metal (P58), and the second metal is different from the first metal of the first composition, Mn (P118). 
Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive. 
Applicant argues that Gunji teaches away from the claimed invention. 
Examiner reminds applicant that a reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.). MPEP 2131.05
Applicant's additional arguments are directed to the amended claims, which are addressed above, in full, in the new rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729